DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Receipt of Remarks, Claim and Specification Amendments, and Affidavit filed on 06/29/2022 is acknowledged. Claims 10-15, 18, 20, 22-23, 25-26, 28-32, 36 and 38-39 are cancelled. Claims 1-3, 6, 8-9, and 16-17 are not elected and are withdrawn. Claim 4 has been amended.  Claims 4-5, 7, 19, 21, 24, 27, 33-35, and 37 are currently under examination and the subject matter of the present Office Action.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This Application, 16499333, filed 09/30/2019 is a national stage entry of PCT/IL2018/050390, with an International Filing Date: 04/03/2018PCT/IL2018/050390, and  claims priority from Provisional Application 62481738, filed 04/05/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Modified Rejection as Necessitated by the Amendment filed on 06/29/22
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 7, 19, 21, 24, 27, 33-34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Naipal et al., (BMC Cancer (2016) 16:78), hereinafter Naipal, and in view of Meijer et al. (Future Sci. OA (2017) 3(2), FSO190), hereinafter Meijer, and Morimoto et al. (Human Reproduction Vol.22, No.12 pp. 3170–3177, 2007), hereinafter Morimoto, and Hung et al. (Proceedings of the Society for Experimental Biology and Medicine 122.1 (1966): 121-126), hereinafter Hung.
Applicant Claims
	Applicant claims a method of culturing a tissue, the method comprising culturing a precision-cut tissue slice, wherein said tissue is not a liver tissue, on a tissue culture insert in culture medium under a highly oxygenated atmosphere containing at least 60 % and less than 95 % oxygen; and agitating the culture in a rotation facilitating intermittent submersion of said tissue slice in said culture medium; further comprising adding a drug to said culture medium; wherein said tissue is a pathological tissue; wherein said pathological tissue is a cancerous tissue; wherein said tissue is selected from the group consisting of ovarian, colorectal, lung, pancreas gastric, gastro esophageal, breast, liver, cartilage and bone.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Naipal teaches tumor slice culture system to assess drug response (Title). Specifically, Naipal teaches ex vivo culture methods for primary breast tumor samples, combining several tissue culture strategies, including defined tissue slicing technology, growth medium optimization and use of a rotating platform to increase nutrient exchange (Abstract). 
Naipal relates the method of collecting tumor tissue from breast cancer patients, and subjecting the tumor specimens to manual and/or automated tissue slicing; automated slicing was performed using a Vibratome machine (p. 2, Methods section). Automated tissue slicing using Vibratome VT1200 S resulted in slices of precisely defined thickness (p. 4, L. Col., 4th paragraph). Slices were cultured at atmospheric oxygen levels and 5% CO2. Different culture media was used, and the culture dishes were rotated using an orbital shaker (Methods; Table 1). Thus, Naipal reads on the method of culturing a tissue slice, wherein said tissue is not a liver tissue, and agitating the culture by a rotator in Claim 4, and renders obvious Claims 7 and 19. 
Naipal also describes chemotherapeutic treatment of tumors with FAC (5-Fluorouracil (FU), Adriamycin [Doxorubicin] and Cyclophosphamide) to designate tumors as sensitive or resistant (Abstract). Drug treatment was started directly after slicing the tumor with different concentrations in the culture media (Table 1). Labeling of proliferating cells were performed using 5-ethynyl uridine (EdU) (Invitrogen) before fixation (p. 3, L. Col., 1st paragraph). Therefore, Naipal renders obvious Claims 5 and 24. 
Regarding Claim 27, Naipal teaches that its method allows maintenance of tissue cultures for at least 7 days without losing tissue morphology, viability or cell proliferation (Abstract). 
Regarding Claim 33, Naipal illustrate the continuous movement when an orbital shaker is used, allowing the nutrient exchange between the slice and medium (p. 4, 2nd paragraph; Supplemental Figure 1). Additionally, Naipal recites that the optimized conditions allow preservation of tumor cell proliferation in individual tumor slices ex vivo for at least 7 days after surgical resection (p. 4, last paragraph).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Naipal does not expressly recite intermittent submersion of tissue slice in culture medium. However, Naipal teaches culturing under constant rotational movement on an orbital shaker maintain replicative potential, and without movement, the slices remained on the bottom of the culture dish, but with continuous movement, the slices float in the culture medium, which may promote nutrient exchange between the slice and the medium (p. 4, R. Col., 2nd paragraph; p. 9, L. Col., 1st paragraph; Abstract).  Thus, Naipal reads on the limitation of intermittent submersion of tissue slice in the medium. 
Naipal does not expressly teach that the precision-cut tumor slice is placed on a tissue culture insert. Naipal does not expressly teach colorectal tissue. Naipal does not expressly teach at least 60 % and less than 95 % oxygen; and at least 70% oxygen. 
The deficiency of Naipal with regards to the insert is cured by Meijer. Meijer teaches various 3D culture systems to resemble in vivo tumors, and tabulates the tissue, slicing method, specific culture condition, etc. (Table 1; p. 5-9, section "Organotypic tumor tissue slices"). For instance, Meijer teaches that tissue slices can be cultured on Teflon membrane inserts, which have pores that allow preservation of 3D tissue structure in culture and position the tissue slice at the air/liquid interface enabling efficient oxygenation (p. 7, R. Col., 1st paragraph), thereby reading on the insert limitation in Claim 4, and the feature of the slice being in direct contact with the tissue culture insert in Claim 34. Meijer comprehends that different culture conditions are required by different tumors, e.g. highly proliferative tumors require more oxygen exchange, and fragile slices need to be incubated on supportive material (p. 9, R. Col., top paragraph). Meijer recites reports of colon, lung, prostate etc. cancer slices being preserved by incubation on Teflon membrane inserts (p. 7, R. Col., top paragraph; Table 1). Additionally, Meijer teaches that hypoxia is a problem in organotypic tissue slice culture system, but use of such systems in chip technology, e.g. microfluidic devices allows controlled access to oxygen, which suggests that oxygen conditions are optimized (Organotypic tumor tissue slices and Cancer-on-chip sections).
Regarding the oxygen levels recited in Claims 4 and 37, Meijer recognizes the many different methods for cultivation of organotypic tissue slices and the need for selecting optimal systems and conditions depending on the tissue and tumor type (p. 8, R. Col., 3rd paragraph; p. 9, L. Col., 1st paragraph; Table 1).  Such is apparent in the teaching of Naipal employing atmospheric oxygen level in comparison with other tissue types; Morimoto studied the effect of oxygen concentration in ovarian tissue culture system and found that follicles developing under high oxygen (100%) were larger and more matured than those developing under low oxygen (20%). Morimoto further showed that human ovarian tissues can be cultured for 15 days under high oxygen concentration (Abstract). The use of high oxygen concentration appears to be important for  oxygen diffusion to the follicles within tissue segments, preventing centralized necrosis believed to be caused by oxygen deficiency (p. 3174, R. Col., 2nd paragraph to p. 3475, L. Col., 2nd paragraph). Hung describes metabolism of radioactive iodine by normal and pathological human thyroid explants maintained in organ culture for varying periods; Hung employed 95% oxygen level (entire p. 1).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Naipal and Meijer are in the same field of study. Meijer comprehends that different culture conditions are required by different tumors. For example, highly proliferative tumors require more oxygen exchange, and fragile slices need to be incubated on supportive material. Meijer recognizes that tissues such as colon cancer slices are better preserved when incubation on Teflon membrane inserts. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Naipal and Meijer and use an insert such as Teflon insert, depending on the type of cancerous tissue slice being studied.  For instance, a skilled artisan would employ Teflon insert to preserve colon cancer slices in the method of Naipal, and enjoy a reasonable expectation of success because of Meijer’s teaching. 
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to add the teachings of Morimoto and Hung to Naipal and Meijer and try different oxygen conditions as taught by Naipal, Meijer, and Morimoto and Hung, depending on the tissue type. Naipal has taught breast tissue culturing conditions, with oxygen at atmospheric level; Morimoto and Hung has ovarian and thyroid tissue culturing conditions at 100% and 95% oxygen, respectively. For highly proliferative tumors, one would start at a higher oxygen level as that used by Morimoto and Hung, because Meijer has taught that highly proliferative tumors require more oxygen exchange.  For other tissue types, a person of the arts would know to adjust the oxygen level in order to better preserve the tissue slice, and would try to culture the tissue slices under hyperoxic conditions to prevent necrosis. 
The oxygen concentration is an experimental parameter considered to be a result-effect variable that is within the skill of the ordinary artisan to modify and is commonly carried out in the art as part of routine optimization; the prior art is evidence to this.   Merely selecting amounts, concentrations, proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426; In re Hoeschele, 160 USPQ 809. See MPEP 2144.05. Determining the optimal or workable concentration of the components in the composition is routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 temperature, concentration, or both, is not a patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in the
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B). 
The references are in the same field of endeavor and they provide a reasonable expectation of success. 
	
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Naipal in view of Meijer and Morimoto and Hung, as applies to Claim 4 above, and in further view of Vickers et al. (Chemico-Biological Interactions 150 (2004) 87-96), hereinafter Vickers.
Applicant Claims
	Applicant claims a method of culturing a tissue, the method comprising culturing a precision-cut tissue slice on a tissue culture insert in culture medium under a highly oxygenated atmosphere containing at least 50 % oxygen; wherein said tissue culture insert is a titanium grid insert.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Naipal, Meijer, and Morimoto and Hung have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Naipal, Meijer and Morimoto and Hung are silent on titanium inserts.
Vickers is also in the field of organ slices and recognizes that organ slice incubation systems have made a difference in slice survivability. Vickers teaches that the culture system that utilize titanium insert support that is rotated, i.e. both sides of the slice is exposed to the gaseous phase and to the medium, is superior for long-term cultures. Vickers recite that the titanium insert maintains slice integrity better than Teflon insert (p. 89, L. Col., 3rd paragraph). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vickers with that of Naipal, Meijer and Morimoto and Hung with reasonable expectations of success because Vickers has taught that the culture system that utilize titanium insert support is superior for long-term cultures, and maintains slice integrity better than Teflon insert. 
Response to Arguments: 
The Affidavit under 37 CFR 1.132 filed 06/29/22 is insufficient to overcome the rejection of the instant claims based upon the rejection that has not been overcome as set forth in the last and present Office action.
The Applicant, hereinafter Declarant in this section, traverses the 103 rejection stating that the combined teachings of Naipal, Meijer and Toutain do not motivate the skilled in the art to culture a precision-cut tissue slice which is not a liver tissue on a culture insert in a culture medium, maintaining the tissue in a highly oxygenated atmosphere containing at least 60 % and less than 95 % oxygen and rotationally agitating the culture in a rotation facilitating intermittent submersion of the tissue slice in the culture medium as claimed. Specifically, it appears that the Declarant is arguing that the teachings of Naipal are limited to breast cancer tissue and that Naipal emphasizes the necessity of optimizing culture conditions for each tissue and that the conditions disclosed were optimized specifically for culturing primary breast cancer; that Meijer discloses "many different methods for cultivation of organotypic tissue slices exist and the optimal system remains to be selected" and thus, different tumors require different culture conditions; that Meijer only refers to culturing in high vs. low oxygen levels by refers to a references which discloses atmospheric oxygen level; that while Toutain teaches 70% oxygen, its teaching is limited to liver tissue. 
Applicant’s arguments have been considered but are moot because the modified rejection necessitated by the amendment does not rely on Toutain applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner considered the traversal argument over Naipal and Meijer, but also found them unpersuasive. The arguments attribute an overly narrow range of skill set to the person of ordinary skill in the art. The Declarant admitted the necessity of optimizing culture conditions for each type of tissue, as taught by Naipal. The Declarant also recognized Meijer’s teaching that different tumors require different culture conditions. Therefore, it is within the capability of the skilled artisan to optimize the culture conditions, e.g. oxygen concentration, depending on the tissue one chooses to study. It would also be obvious to the person skilled in the art to start with or try the oxygen conditions taught by Naipal, Meijer, Morimoto and Hung, because these oxygen conditions were found to be operative for different tissue slices, and therefore one would try Morimoto and Hung’s high oxygen levels, especially for highly proliferative tumors, and adjust the oxygen level to the optimum level that would better preserve the tissue slices.

The Declarant alleges that the instantly claimed invention is novel and enables tissue preservation for a wide array of tissue, as shown in the accompanying data in the Declaration, pointing that the presence of the tissue culture insert and not the type of insert is important, and points to the beneficial effect of 60% oxygen use vs. 40% oxygen. The Declarant concludes that the combination presented unexpected properties within the full scope of the claims.
This argument is also not persuasive. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
In order to be persuasive, the burden is on Declarant to show that the declaration is commensurate in scope with the scope of the claims.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance.  The burden is on the Declarant to establish the results are in fact unexpected, unobvious and of statistical and practical significance.  See MPEP 716.02. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
The instantly claimed method recites highly oxygenated atmosphere at least of at least 60 % and less than 95 % oxygen. The affidavit is void because it is not commensurate in scope with the claim.  In another matter, the Examiner weighed the data and the art with regards to the type of insert, but the declaration does not compare Teflon vs. titanium in a side by side comparison in Figure 2, nor does it compare other insert materials aside from titanium vs. steel nor does it show any other data outside of the 5-day mark. Therefore, the statement that the type of insert is not important is not supported.  Additionally, regarding Figure 3, the burden is on the Declarant to explain the significance of the data.  With the lack of error bars and data point between 40% and 60%, the Examiner cannot ascertain whether the difference is of significance in kind and not merely in degree. 
Importantly, because the prior art already teaches the method comprising culturing precision-cut tissue slice, which is not liver tissue, in a highly oxygenated atmosphere on a titanium insert, the method is expected to accomplish the same result as the instantly claimed invention, thereby establishing the lack of unexpectedness of the instant application. The Declaration data regarding the oxygen level effect at 60% vs. 40% is also not germane to the argument as the art has already taught 95% oxygen in the resulting method of the combination of references, and the Examiner has pointed out that the oxygen level is an optimizable parameter obvious to the skilled artisan. 

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                         /J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616